Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, 50, and 57-58, drawn to a method of making a compound or derivative having formula (I), or a salt, solvate, or prodrug thereof, classified in 536/26.24.
II. Claims 16-18, drawn to a method of making a compound or derivative having formula (2), or a salt thereof, classified in 536/26.24.
III. Claims 19-25, 52-56, and 59, drawn to a method of making a compound or derivative having formula (I-H), or salt, solvate, or prodrug thereof, classified in 536/26.24.
IV. Claims 26-30 and 51, drawn to a method of making a compound or derivative having formula (II), or a salt, solvate, or prodrug thereof, classified in 536/26.24.
V. Claims 31-34, drawn to a method of making a compound or derivative having formula (III), or a salt, solvate, or prodrug thereof, classified in 536/26.24.
VI. Claims 35-36, drawn to a method of making a compound or derivative having formula (IV), or a salt, solvate, or prodrug thereof, classified in 536/26.24.
VII. Claims 37-40, drawn to a method of making a compound or derivative having formula (IV-H), or a salt, solvate, or prodrug thereof, classified in 536/26.24.
VIII. Claims 41-45, drawn to a method of making a compound or derivative having formula (V), or a salt, solvate, or prodrug thereof, classified in 536/26.24.
. Claims 46-49, drawn to a method of making a compound or derivative having formula (VI), or a salt, solvate, or prodrug thereof, classified in 536/26.24.
The inventions are independent or distinct, each from the other because:
Inventions I, II, III, IV, V, VI, VII, VIII, and IX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed 1) have a materially different design, i.e., employ different active methodological step(s); 2) do not overlap in scope; and 3) as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/